Title: To Thomas Jefferson from John Dawson, 25 January 1808
From: Dawson, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     In the house of Representatives January 25. 1808
                  
                  I take the liberty to inclose you a copy of a letter which I have just written and shall deliver on sight—to ask your opinion on it, and to request its return.
                  With much Esteem Your friend & Sevt
                  
                     J Dawson 
                     
                  
                  
                  
    to mr Hall

               